Citation Nr: 0833416	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, to 
include the cervical spine.

2.  Entitlement to service connection for bursitis, bilateral 
hips and elbows.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The veteran had active service from July 1978 to May 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claims for service 
connection addressed in this decision.  


FINDINGS OF FACT

1.  No diagnosis of any disorder of the cervical spine or 
musculoskeletal system was assigned during the veteran's 
military service, there is no current diagnosis of rheumatoid 
arthritis, osteoarthritis of the cervical spine was not 
manifested until after May 1999 when more than 19 years had 
elapsed after the veteran's service, and there is no evidence 
that any current osteoarthritis may be related to service.  

2.  The veteran did not seek treatment for hip pain or elbow 
pain in service, the acute joint injuries for which the 
veteran sought treatment in service resolved prior to the 
veteran's service discharge, there is no evidence that a 
diagnosis of bursitis of the elbows was assigned for the 
elbow pain the veteran reported at discharge, there is no 
evidence of chronic hip or elbow pain until more than 10 
years elapsed after the veteran's service discharge, and 
there is no evidence that any current elbow and hip disorders 
may be related to service.  

3.  The medical evidence establishes that the veteran's 
diagnosis of diabetes mellitus was assigned no earlier than 
1991, when more than 10 years had elapsed after the veteran's 
service discharge, and there is no evidence that the diabetes 
may be related to service.  



CONCLUSIONS OF LAW

1.  Arthritis, to include osteoarthritis of the cervical 
spine, was not incurred in or aggravated by the veteran's 
active military service, nor may osteoarthritis of the 
cervical spine be presumed service-connected.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303 (2007).

2.  Bursitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303 (2007).

3.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active military service, nor may diabetes 
mellitus be presumed service-connected.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his October 2003 claim, the veteran sought service 
connection for rheumatoid arthritis, which he stated was 
first diagnosed while he was stationed at Wiesbaden Air Force 
Base, and for diabetes, treated by Upper Cumberland Urology 
Associates.  Because the clinical records disclose no current 
diagnosis of rheumatoid arthritis, but do disclose 
osteoarthritis of the cervical spine, the RO properly 
interpreted the veteran's claim as a claim for service 
connection for a cervical spine disorder, to include 
osteoarthritis.  The veteran contends that he was told in 
service that he had bursitis, and seeks service connection 
for this disorder.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Following the receipt of the veteran's October 2003 claims, 
the RO issued a November 2003 letter which advised the 
veteran of the criteria for service connection, among other 
information.  This notice meets each of the criteria for 
appropriate notice set forth by the Court.  The veteran 
responded by providing authorization for release of 
information from several providers.  The veteran's arguments 
and statements following this notice demonstrate personal 
knowledge of the criteria for service connection.  

The November 2003 notice did not advise the veteran that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection were 
granted, nor did the November 2003 notice advise the veteran 
of the regulations governing such assignments.  Notice 
regarding assignment of a disability evaluation or an 
effective date for a grant of service connection is, however, 
moot in this case, since each claim of service connection 
addressed in this decision is denied.  

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

The RO has requested records from each provider identified by 
the veteran.  The veteran's service medical records have been 
obtained.  Voluminous private clinical records have been 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

No medical examination has been conducted or medical opinion 
obtained with respect to the veteran's claim.  In this case, 
the clinical evidence reveals no medical evidence or 
suggestion that the veteran has a neck, hip, or elbow 
disorder, other than the veteran's stated belief in such a 
relationship.  There is no clinical evidence or opinion which 
indicates a possible relationship between the veteran's 
service and diabetes mellitus diagnosed more than 10 years 
later.  Rather, the evidence contradicts the veteran's 
assertions that he sought treatment for neck, hip, or elbow 
pain in service or until many years had elapsed after the 
veteran's service, and there is no evidence or suggestion 
that the veteran manifested diabetes mellitus in service or 
proximate to service.   

Moreover, the veteran has not indicated that any provider has 
advised him that a neck, hip, or elbow disorder or diabetes 
mellitus are related to his service, although the veteran has 
stated a firm conviction that each of these disorders was 
diagnosed or manifested in service.  That record demonstrates 
that the veteran has not identified any other evidence that 
might be relevant to his claims.  Since none of the disorders 
for which the veteran is seeking service connection are 
readily observable by a lay person, the veteran's statements 
that he believes these disorders were present in service does 
not warrant a conclusion that remand for an examination or 
clinical opinion is necessary to decide any claim on appeal.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In particular, even if an examiner provided 
an opinion favorable to the veteran, that is, an opinion that 
the veteran incurred a neck, hip, or elbow disorder or 
diabetes mellitus in service or proximate thereto, the Board 
would still have to determine the credibility of the evidence 
on which the opinion was based, since there is no evidence of 
such disorders in the service medical records or until more 
than 10 years elapsed after the veteran's service.  Simply 
stated, McLendon is not applicable to this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Referral of this case for an examination or a medical 
opinion, where the in-service evidence is not in accord with 
the veteran's contention that he manifested the disorders in 
service or that any claimed disorder was diagnosed in 
service, would be a pointless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  

The Board finds that no additional notice or assistance is 
required to fulfill VA's duties under the VCAA.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   A presumption 
is applicable to a claim for service connection for arthritis 
or diabetes mellitus, as those disorders are defined as 
chronic diseases for purposes of veteran's benefits.  The 
provisions regarding presumptions have been considered in 
this decision.  No presumption of service connection is 
applicable to the veteran's claim for service connection for 
bursitis, as that disorder is not defined by law or 
regulation as chronic.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible)

Factual background

During service, that veteran sought treatment for soreness of 
the right ankle in October 1979.  He reported that he injured 
the right ankle while skating.  A diagnosis of right ankle 
sprain was assigned.  Swelling and some limitation of range 
of motion were noted in November 1979.  Some slight swelling 
remained in January 1980.  The diagnosis of sprain, right 
ankle, was confirmed.  The veteran did not again seek 
treatment of the right ankle during the remainder of his 
service, nor was any disorder of the right ankle noted during 
the veteran's later treatment for other disorders or during 
service separation examination.

The veteran reported a left knee injury in February 1980.  
The veteran sustained the injury one day earlier while 
playing football.  Crepitus was noted in the left patellar 
region.  Radiologic examination disclosed no abnormality.  
The veteran was advised to use an Ace wrap.  In March 1980, 
the veteran sought treatment for pitting edema in the left 
shin, which was found to be secondary to constriction by an 
Ace wrap.  The veteran was advised to remove the Ace wrap.  
The veteran did not again seek treatment of the left knee 
during the remainder of his service, nor was any disorder of 
the left knee noted during the veteran's later treatment for 
other disorders or during service separation examination.

In the history he completed for separation examination, the 
veteran indicated he had swollen or painful joints.  The 
provider who completed the medical history portion of the 
examination explained, as to the veteran's report of swollen 
painful joints, that the veteran complained of occasional 
elbow problems with swelling, improved by push-ups.  The 
report of the veteran's May 1980 service separation 
examination induction examination discloses that no 
musculoskeletal abnormalities, other than a defect of the 
left-hand (a remnant of an 11th finger), were noted on 
objective examination.  

1.  Claim for service connection for arthritis, to include a 
cervical spine disorder

Private outpatient treatment records dated in December 1992 
disclose that the veteran reported neck pain following a 
motor vehicle accident.  Radiologic examination of the 
cervical spine disclosed no abnormality.  January 1996 
clinical records disclose that the veteran complained of neck 
pain following a motor vehicle accident.  Radiologic 
examination of the cervical spine and thoracic spine 
disclosed no abnormality.  In May 1999, the veteran again 
sought treatment for neck pain.  At that time, the veteran 
reported having been seen for whiplash sustained in an 
accident at work involving a forklift earlier that same 
month.  Radiologic examination disclosed that the veteran had 
straightening of the normal lordotic curve of the cervical 
spine due to muscle spasm.  However, no bony abnormality of 
the cervical spine was present.  

For purposes of this claim, the Board assumes, without so 
conceding, that the veteran has a current disorder of the 
cervical spine.  There is no evidence that the veteran 
complained of neck pain in service.  The service medical 
records establish that the veteran was not treated for any 
neck disorder in service, and no diagnosis of a neck disorder 
was assigned in service.  This objective evidence establishes 
that arthritis of the cervical spine was not present in 1992, 
1996, or in May 1999, when nearly 20 years had elapsed after 
the veteran's service discharge.  These treatment records 
reflect that the veteran sustained multiple injuries to his 
neck following service.  Moreover, these treatment records 
disclose that the veteran did not provide any history of 
chronic neck pain when he was treated for the post-service 
injuries.  

The record is devoid of any notation that the veteran 
sustained neck injury in service.  He did not seek treatment 
for neck pain in service.  No diagnosis of any neck disorder 
was assigned during the veteran's service.  The private post-
service clinical records are devoid of any notation that the 
veteran sought treatment for neck pain prior to 1992, when 
more than 10 years had elapsed after the veteran's service 
discharge.  Private radiologic examinations of the cervical 
spine demonstrate that no abnormality of the cervical spine 
was present.  The veteran's complaints of neck pain in 1992 
through May 1999 were attributed entirely to specific 
injuries incurred proximate to the dates on which the veteran 
sought treatment for neck pain.

The Board acknowledges that the veteran believes that his 
current neck pain and cervical spine disorder were incurred 
in service.  However, the evidence overwhelmingly establishes 
that no cervical spine disorder was manifested while the 
veteran was in service or during any applicable presumptive 
period following the veteran's service.  Although there is a 
current diagnosis of a cervical spine disorder, the current 
diagnosis does not suggest that the diagnosis is linked to 
the veteran's service, since the objective records show that 
the veteran sustained post-service injuries resulting in neck 
pain, and radiologic examinations of the cervical spine 
disclosed that no osteoarthritis was present until after more 
than 19 years elapsed after the veteran's service discharge.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

2.  Claim for service connection for bursitis, bilateral hips 
and elbows

As noted above, the veteran did not seek treatment for a 
complaint about either hip or elbow in service.  The veteran 
did report "joint pain" on the separation examination 
history he completed, but the history completed by the 
medical professional explained that the veteran's report of 
painful joints was limited to the elbows.  Medical 
examination at that time was negative for an elbow disorder.  

The veteran sought emergency department treatment in June 
1997 for complaints of left hip pain.  He reported that 
chronic left hip pain had been aggravated by playing 
basketball and riding a bicycle.  The veteran was again seen 
in August 1997 for complaints of left hip pain.  He 
complained of chronic bursitis with an increased frequency of 
pain during the past six months.  A diagnosis of bursitis, 
left hip, was assigned.  

March 1998 private clinical records reflect that the veteran 
complained of arthritis pain in his left hip and in his 
elbows and hands.  He reported that the pain had been present 
for several months.  The veteran was working two jobs, one as 
a dishwasher and one in which he used a nail gun.  A 
diagnosis of bursitis, multiple joints, was assigned.  In 
October 2000, the veteran again sought treatment for hip and 
low back pain.  A diagnosis of acute bursitis was assigned.  
The Board notes, for purposes of information only and without 
reliance thereon, that bursitis, also called synovitis,  is 
an inflammation of a bursa, which is a closed sac lined with 
synovial membrane and containing fluid, where a tendon passes 
over a bone.  Stedman's Medical Dictionary 259, 262 (27th ed. 
2000). 

There is no objective medical evidence that the veteran had 
hip pain in service.  There is no objective evidence that the 
elbow pain the veteran reported at service separation was 
chronic and continuous after the veteran's service discharge.  
Bursitis is not defined as a chronic disease for purposes of 
veterans' benefits.  There is no clinical evidence that the 
veteran had chronic inflammation of a bursa of either hip or 
either elbow prior to 1997, when the veteran sought 
evaluation of hip pain.  

The veteran contends that he is entitled to service 
connection for bursitis because he has had chronic pain of 
several joints continuously since his service discharge.  
Clinical records associated with the claims file disclosed 
that the veteran sought treatment for numerous medical 
disorders and complaints, beginning primarily in the early 
1990s.  This evidence is unfavorable to the veteran's claim 
for service connection for bursitis of the hips and elbows 
because the veteran did not report chronic of hip or elbow 
pain when he was treated for other disorders prior to 1997, 
including when he sought treatment for musculoskeletal 
complaints.  The clinical records are devoid of evidence that 
any diagnosis of bursitis of any joint was assigned prior to 
June 1997.  

The absence of any diagnosis of bursitis of either hip or 
either elbow in the clinical records prior to 1997 is 
negative evidence which is unfavorable to the claim.  
Forshey, supra.  The claim for service connection for 
bursitis does not present a situation where no clinical 
records are available.  On the contrary, clinical records 
reflect that, beginning in 1991, the veteran sought clinical 
treatment several times, including frequent evaluation of 
diabetes mellitus, but no notation of hip or elbow pain and 
no notation of a diagnosis or history of bursitis of either 
hip or either elbow appears in those records.  The clinical 
evidence thus contradicts the veteran's current contentions 
that he had bursitis of the hips or elbows chronically and 
continuously beginning in service.  Rather, the evidence 
establishes that, if the veteran had elbow pain in service 
and subsequent to service, such pain had resolved by the 
early 1990s, and did not recur for several years thereafter.  

Although the veteran did report elbow pain on his service 
separation examination, the lack of treatment for elbow pain 
during the first 17 years following his service contradicts 
the veteran's statements that he had bursitis of the elbow 
chronically and continuously after service.  Because bursitis 
is not defined as a chronic disorder, the veteran's report of 
elbow pain in service does not raise any suggestion that a 
current bursitis of any joint has been present since service.  

Private clinical records dated in September 2003 reflect that 
the veteran was treated for right elbow pain.  Radiologic 
examination disclosed an olecranon spur.  The clinical 
records do not, however, suggest that the olecranon spur was 
present in service or continuously thereafter.  The absence 
of radiologic examination of the right elbow until 2003 
contradicts the veteran's assertion that elbow pain was 
chronic and continuous following service.  Forshey, supra.  

The Board acknowledges that the veteran believes that current 
bursitis of the hips and elbows was first manifested in 
service.  However, each bursa of a joint is separate from the 
bursa of any other joint.  The veteran, as a lay individual, 
is not able to readily observe whether a bursa is inflamed, 
and is not readily able to determine whether pain in a 
particular joint is related to inflammation of a bursa or to 
some other cause.  The veteran is competent to state his 
observation that he had pain in his joints so frequently that 
he believed the joint pain has been chronic and continuous 
since his service.  However, he is not competent to state 
that inflammation of a specific bursa of the right hip, left 
hip, right elbow, or left elbow was manifested in service and 
has been present since that time.  

The evidence overwhelmingly establishes that no provider 
noted a complaint of pain in either hip or either elbow and 
no provider assigned a diagnosis of bursitis of any joint 
prior to 1997, when more than 15 years had elapsed after the 
veteran's service discharge.  The preponderance of the 
evidence is against the claim.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be 
denied.  

3.  Claim for service connection for diabetes mellitus

A diagnosis of exogenous obesity was assigned during the 
veteran's service.  The veteran was offered diet counseling 
but no other abnormality was identified.  Urinalysis 
disclosed that there was no albumin or sugar in the veteran's 
urine at the time of May 1980 service separation examination, 
and no diagnosis of diabetes mellitus was assigned.  In 
addition, the report of medical history on separation shows 
that he denied a history of sugar in the urine.  

Post-service clinical records dated in 1992 disclose that a 
diagnosis of diabetes was assigned approximately one year 
earlier, in 1991, by a physician identified as "Dr. Moore."  
Records were sought from "Dr. Moore," the provider 
identified by the veteran as having assigned the initial 
diagnosis of diabetes, but the provider responded that he did 
not have a patient by the veteran's name.  Clinical records 
dated in 1992 and 1993 reflect that the veteran's diabetes 
was first diagnosed in 1991, and clinical records thereafter 
are consistent with that date of onset.

The veteran's service medical records demonstrate that 
diabetes mellitus was not diagnosed or suspected during the 
veteran's service.  There is no evidence that the veteran 
manifested diabetes mellitus within one year following his 
service.  Private clinical records dated in 1992 and 1993 
indicate that diabetes mellitus was first diagnosed in 1991, 
when more than 10 years had elapsed after the veteran's 
service separation, and the veteran has not indicated that 
those records are in error.  The lack of any entry which is 
consistent with the veteran's assertion that he manifested 
diabetes mellitus in service or within an applicable period 
thereafter is so significant as to contradict the veteran's 
contention.  Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The veteran, as a lay individual, is competent to state when 
he first noted certain symptoms, but a lay person cannot 
readily observe when a diagnosis of diabetes is appropriate.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The veteran has not identified any objective symptoms of 
diabetes which he contends were present in service or prior 
to 1991.

The veteran's assertion of his belief that his current 
diabetes mellitus is due to his service is the only evidence 
favorable to his claim.  When the veteran's lay statements 
are weighed against the negative service medical records and 
the lack of any notation of a history or diagnosis of 
diabetes prior to 1991, the preponderance of the evidence is 
against the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  







ORDER

The appeal for service connection for osteoarthritis, to 
include the cervical spine, is denied.

The appeal for service connection for bursitis, to include 
bilateral hips and elbows is denied.

The appeal for service connection for diabetes mellitus is 
denied.




____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


